  Case 18-26355       Doc 79     Filed 06/12/19 Entered 06/12/19 11:14:30            Desc Main
                                   Document     Page 1 of 6




Stephen M. Enderton, Bar # 6535
Sarah Lynn Mathews, Bar # 9756
GRINDSTAFF, ENDERTON & MATHEWS, LLC
136 East South Temple, Suite 1050
Salt Lake City, UT 84111
Phone: (801) 281-0252
steve@gemlawfirm.com
sarah@gemlawfirm.com
Attorneys for the Debtor

                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
 In Re:                                            Bankruptcy No. 18-26355
 NOELLE C. LEGENDRE,
                                                   Chapter 13

                                Debtor.            Hon. R. Kimball Mosier

    NOTICE OF DEBTOR’S APPLICATION FOR ATTORNEY FEES AND NOTICE OF
                      OPPORTUNITY FOR A HEARING

                               (Objection Deadline: July 9, 2019)
                           (Hearing Date: July 31, 2019 @ 11:00 a.m.)


       PLEASE TAKE NOTICE that Noelle C Legendre has filed with the United States

Bankruptcy Court for the District of Utah, a Debtor’s Application for Attorney Fees.

       YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and

discuss them with your attorney, if you have one in this bankruptcy case. If you do not have an

attorney, you may wish to consult one.

       The Debtors are moving the Court to allow Attorney fees in the total amount of

$3,852.50, less a retainer of $500.00 already paid and waived attorney fees of $352.50 for a total

of $3,000.00 fees to be paid in the Plan. If you do not want the Court to grant the relief requested

in the Debtor’s Application for Attorney Fees:

       (1) on or before July 9, 2019, you or your lawyer must file with the Bankruptcy Court a
  Case 18-26355       Doc 79     Filed 06/12/19 Entered 06/12/19 11:14:30            Desc Main
                                   Document     Page 2 of 6




written objection to the Debtor’s Application for Attorney Fees explaining your position, at:

       United States Bankruptcy Court
       350 South Main Street, Room 301
       Salt Lake City, UT 84101

       If you mail your objection to the Bankruptcy Court for filing you must mail it early

enough so that the Court will receive it on or before July 9, 2019. You must also, mail a copy

to the undersigned counsel at:

       Sarah L. Mathews
       GRINDSTAFF, ENDERTON & MATHEWS, LLC
       136 East South Temple, Suite 1050
       Salt Lake City, UT 84111

       (2) attend the hearing which is set for July 31, 2019 at 11:00 o’clock a.m. in Courtroom

369, United States Bankruptcy Court, 350 South Main Street, Salt Lake City, UT 84101. There

will be no further notice of the hearing and failure to attend the hearing will be deemed a waiver

of your objection.

       If you or your attorney do not take these steps, the Bankruptcy Court may decide that you

do not oppose the relief sought in the Debtor’s Application for Attorney Fees and may enter an

order granting that relief. In the absence of a timely filed objection, the undersigned counsel may

and will ask the Court to strike the hearing and enter an order approving the Debtor’s Application

for Attorney Fees, without hearing.

       Dated this 12th day of June, 2019.


                                              __/s/______________________________
                                              Sarah L. Mathews
  Case 18-26355       Doc 79     Filed 06/12/19 Entered 06/12/19 11:14:30             Desc Main
                                   Document     Page 3 of 6




                      CERTIFICATE OF SERVICE - MAIL, OTHER

       I hereby certify that on the 12th day of June, 2019, I caused to be served a true and correct

copy of the foregoing Notice of Debtor’s Application for Attorney Fees and Notice of

Opportunity for a Hearing. I also cause to be served a true and correct copy of the Motion to

Approve Application Attorney fees along with this Notice as follows:

By Notice of Electronic Filing (CM/ECF)

   Stephen M. Enderton senderton@emlegal.net,
      turia@emlegal.net;mathews@emlegal.net;mathewssr52908@notify.bestcase.com

   Lon Jenkins tr ecfmail@ch13ut.org, lneebling@ch13ut.org

   Bradley C. Johnson bcjohnson@slco.org, lpratt@slco.org

   Sarah L. Mathews mathews@emlegal.net,
      turia@emlegal.net;senderton@emlegal.net;mathewssr52908@notify.bestcase.com

   Mark S. Middlemas LundbergECFmail@Lundbergfirm.com,
      ecfmaildistgroup@lundbergfirm.com

   United States Trustee USTPRegion19.SK.ECF@usdoj.gov

Mail Service to Entire Matrix - By regular first class United States mail, postage fully pre-paid,
addressed to all parties who did not receive electronic service as set forth herein listed on the
Official Court Mailing Matrix dated, today, June 12, 2019 attached hereto.




                                                      __/s/______________________________
                                                      Mail Clerk
                  Case
Label Matrix for local    18-26355
                       noticing       Doc 79 BONNEVILLE
                                               Filed 06/12/19
                                                        COLLECTIONS Entered 06/12/19 11:14:30      Desc Main
                                                                                        Bonneville Billing
1088-2                                            Document
                                             PO BOX 150621          Page 4 of 6         1186 E. 4600 S. STE 100
Case 18-26355                                 OGDEN, UT 84415-0621                        Ogden, UT 84403-4896
District of Utah
Salt Lake City
Wed Jun 12 10:59:06 MDT 2019
Caine & Weiner                                Capital One                                 Deseret First Credit Union
Viat Mix Corporation                          Attn: Bankruptcy                            3999 W Parkway Blvd
338 Harris HIll Rd. #206                      Po Box 30285                                West Valley City, UT 84120-6480
Buffalo, NY 14221-7470                        Salt Lake City, UT 84130-0285


Deseret First Credit Union                    Edc/wasatch Property M                      Stephen M. Enderton
Attn: Bankruptcy                              1175 E 7800 S                               Grindstaff, Enderton & Mathews, LLC
Po Box 45046                                  Sandy, UT 84094                             136 E South Temple
Salt Lake City, UT 84145-0046                                                             Suite 1050
                                                                                          Salt Lake City, UT 84111-1141

Express Recovery                              FedLoan Servicing                           First Premier Bank
PO Box 26415                                  Attn: Bankruptcy                            Attn: Bankruptcy
Salt Lake City, UT 84126-0415                 Po Box 69184                                Po Box 5524
                                              Harrisburg, PA 17106-9184                   Sioux Falls, SD 57117-5524


Granite Credit Union                          Herriman Towne Center HOA                   IRS
3675 South 900 East                           c/o Vial Fotheringham, LLP                  PO Box 7346
Salt Lake City, UT 84106-1964                 515 S 400 E, Suite 200                      Philadelphia, PA 19101-7346
                                              Salt Lake City, UT 84111-3570


Jean & Chantelle Legendre                     Lon Jenkins tr                              Jensen & Sullivan
7315 South 2980 East                          405 South Main Street                       PO Box 150612
Salt Lake City, UT 84121-6229                 Suite 600                                   Ogden, UT 84415-0612
                                              Salt Lake City, UT 84111-3408


Bradley C. Johnson                            Johnson Mark                                Noelle C. Legendre
Deputy District Attorney                      PO BOX 7811                                 13054 South Padstow Lane
35 East 500 South                             Sandy, UT 84091-7811                        Herriman, UT 84096-5719
Salt Lake City, UT 84111-3200


Life Credit                                   Lundberg & Associates                       MIDLAND FUNDING LLC
3214 North University Ave                     3269 South Main Street #100                 PO BOX 2011
601                                           Salt Lake City, UT 84115-3773               WARREN MI 48090-2011
Provo, UT 84604-4405


Sarah L. Mathews                              McArthur Towns Homeowners Association       Mark S. Middlemas
Grindstaff, Enderton & Mathews, LLC           Chase Terry, Attorney                       Lundberg & Associates
136 E South Temple                            50 W Broadway, Ste 450                      3269 South Main Street
Suite 1050                                    Salt Lake City, UT 84101-2037               Suite 100
Salt Lake City, UT 84111-1141                                                             Salt Lake City, UT 84115-3773

Midland Credit Mgmt.                          Miller Harrision                            Miller Harrison LLC
2365 Northside Drive, Suite 300               50 West Broadway Suite 450                  McArthur Towns HOA
San Diego, CA 92108-2709                      Salt Lake City, UT 84101-2037               50 West Broadway Ste. 450
                                                                                          Salt Lake City, UT 84101-2037
                  Case 18-26355
National Credit Adjusters                 Doc 79 Portfolio
                                                   Filed 06/12/19
                                                           Recovery Entered 06/12/19 11:14:30
                                                                                        (p)PORTFOLIODesc   Main
                                                                                                     RECOVERY ASSOCIATES LLC
327 W 4th Ave                                         Document
                                                 Po Box 41021       Page 5 of 6         PO BOX 41067
Hutchinson, KS 67501-4842                            Norfolk, VA 23541-1021                               NORFOLK VA 23541-1067



RISE Credit                                          Reviver Financial LLC                                Salt Lake County Treasurer
Attn: Bankruptcy                                     PO Box 3023                                          Attn: Ray Lancaster
Po Box 101808                                        Hutchinson, KS 67504-3023                            2001 South State Street, N-1200
Fort Worth, TX 76185-1808                                                                                 P.O. Box 144575
                                                                                                          Salt Lake City, UT 84114-4575

Salt Lake County Treasurer                           Synchrony Bank                                       TFC Tuition Financing
Attn: Ray Lancaster                                  Care of PRA Receivables Management, LLC              Attn: Banlruptcy Dept.
2001 South State Street #N1200                       PO Box 41021                                         2010 Crow Canyon Place Ste 300
P.O. Box 144575                                      Norfolk, VA 23541-1021                               San Ramon, CA 94583-1344
Salt Lake City UT 84114-4575

U.S. Department of Education                         US Dept of HUD                                       United States Trustee
c/o FedLoan Servicing                                125 South State St.                                  Washington Federal Bank Bldg.
P.O. Box 69184                                       Room 3001                                            405 South Main Street
Harrisburg, PA 17106-9184                            Salt Lake City, UT 84138-1105                        Suite 300
                                                                                                          Salt Lake City, UT 84111-3402

Utah State Tax Commission                            Vial Fotherintham                                    Walmart
210 North 1950 West                                  515 South 400 East                                   PO BOX 530927
Salt Lake City, UT 84134-9000                        Suite 200                                            Atlanta, GA 30353-0927
                                                     Salt Lake City, UT 84111-3570


Wells Fargo Bank N.A., d/b/a Wells Fargo Aut         Wells Fargo Bank, N.A.                               Wells Fargo Dealer Services
PO Box 130000                                        Attn: Default Document Processing                    Attn: Bankruptcy
Raleigh NC 27605-1000                                MAC #N9286-01Y 1000 Blue Gentian Road,               Po Box 19657
                                                     Eagan, MN 55121-7700                                 Irvine, CA 92623-9657


Wells Fargo Home Mor                                 Xcel Spa & Fitness                                   elevate
Attn Bankruptcy Dept                                 6151 Highland Dr.                                    4150 International Plaza #300
P.O. Box 10335                                       Salt Lake City, UT 84121-2123                        Fort Worth, TX 76109-4819
Des Moines, IA 50306-0335




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                  Case
(u)Wells Fargo Bank, N.A. 18-26355   Doc 79 EndFiled  06/12/19
                                                of Label Matrix    Entered 06/12/19 11:14:30   Desc Main
                                                 Document        Page
                                            Mailable recipients 50      6 of 6
                                             Bypassed recipients    1
                                             Total                 51
